EXHIBIT 99.2 Item 6. Selected Financial Data You should read the Selected Financial Data in conjunction with Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operations, our Consolidated Financial Statements and Notes thereto and other financial information contained elsewhere in this Annual Report on Form 10-K. (In thousands, except per share amounts) Year Ended December 31, Consolidated Statement of Operations Data: Revenues: New vehicle $ 1,071,869 $ 1,400,085 $ 1,330,106 $ 1,133,927 $ 1,008,007 Used vehicle 514,549 617,900 601,655 542,124 483,611 Finance and insurance 72,758 92,672 90,014 78,921 67,767 Service, body and parts 263,796 261,647 229,650 196,141 175,197 Fleet and other 4,825 4,602 5,153 3,547 6,054 Total revenues 1,927,797 2,376,906 2,256,578 1,954,660 1,740,636 Cost of sales 1,594,604 1,973,093 1,868,357 1,607,697 1,438,689 Gross profit 333,193 403,813 388,221 346,963 301,947 Goodwill impairment 272,503 - Other asset impairments 21,572 - Selling, general and administrative 284,551 315,742 292,247 251,354 228,986 Depreciation and amortization 16,644 15,766 12,506 9,981 9,321 Operating income (loss) (262,077 ) 72,305 83,468 85,628 63,640 Floorplan interest expense (18,911 ) (21,917 ) (22,921 ) (9,674 ) (7,942 ) Other interest expense (16,319 ) (14,788 ) (11,331 ) (8,893 ) (6,404 ) Other income, net 6,617 614 767 827 479 Income (loss) from continuing operations before income taxes (290,690 ) 36,214 49,983 67,888 49,773 Income tax (provision) benefit 91,653 (14,700 ) (19,273 ) (26,224 ) (19,289 ) Income (loss) from continuing operations (199,037 ) 21,514 30,710 41,664 30,484 Income (loss) from discontinued operations, net of tax (53,549 ) 35 6,594 11,963 15,128 Net income (loss) $ (252,586 ) $ 21,549 $ 37,304 $ 53,627 $ 45,612 Basic income (loss) per share from continuing operations $ (9.94 ) $ 1.10 $ 1.58 $ 2.17 $ 1.62 Basic income (loss) per share from discontinued operations (2.68 ) - 0.33 0.63 0.81 Basic net income (loss) per share $ (12.62 ) $ 1.10 $ 1.91 $ 2.80 $ 2.43 Shares used in basic per share 20,017 19,530 19,485 19,175 18,773 Diluted income (loss) per share from continuing operations $ (9.94 ) $ 1.06 $ 1.48 $ 2.00 $ 1.54 Diluted income (loss) per share from discontinued operations (2.68 ) - 0.29 0.55 0.73 Diluted net income (loss) per share $ (12.62 ) $ 1.06 $ 1.77 $ 2.55 $ 2.27 Shares used in diluted per share 20,017 22,082 22,102 21,807 20,647 Cash dividends declared per common share $ 0.47 $ 0.56 $ 0.54 $ 0.44 $ 0.31 Factors Affecting Comparability Stock-based compensation expense included as a component of selling, general and administrative expense $ 1,725 $ 3,384 $ 3,534 $ 490 $ 164 Loss (gain) related to undesignated interest rate swaps included as a component of floorplan interest expense 545 - (1,921 ) 4,081 3,726 Ineffectiveness related to interest rate swaps included as a component of floorplan interest expense 363 73 - - - (In thousands) As of December 31, Consolidated Balance Sheet Data: Working capital $ 99,524 $ 193,447 $ 149,701 $ 156,446 $ 124,277 Inventories 422,812 601,759 603,306 606,047 535,347 Total assets 1,133,459 1,626,735 1,579,357 1,452,714 1,255,720 Flooring notes payable 337,700 451,590 499,679 530,452 450,860 Current maturities of long-term debt 78,634 13,327 16,557 6,868 6,565 Long-term debt, less current maturities 265,184 455,495 392,383 290,551 267,311 Total stockholders equity 248,343 508,212 493,393 460,231 405,246 Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operations You should read the following discussion in conjunction with Item 1. Business, Item 1A. Risk Factors and our Consolidated Financial Statements and Notes thereto. Overview We are a leading operator of automotive franchises and retailer of new and used vehicles and services. As of March 16, 2009, we offered 27 brands of new vehicles and all brands of used vehicles in 92 stores in the United States and over the Internet. We sell new and used cars and light trucks; sell replacement parts; provide vehicle maintenance, warranty, paint and repair services; and arrange related financing, service contracts, protection products and credit insurance for our automotive customers. While the U.S. has not experienced a slower auto retail environment in 50 years, in January and February 2009, traffic in our stores was up over our December 2008 traffic. In addition, we believe that we are realizing success from our recent marketing efforts and our continuing cost cutting initiatives to help mitigate the slowing sales environment. We believe that adhering to strict cost-cutting measures and improving our balance sheet by reducing debt and preserving cash, while still focusing on satisfying our customers, should enable us to come through the tough economic times as a stronger, more viable company. However, no assurances can be given that industry sales will not experience a further decline, or that our restructuring plan will be of sufficient magnitude to guarantee success in a declining market. Economic Environment During 2008 As discussed in Overview in Item 1, Business, above, during 2008, overall macroeconomic issues have reduced consumers desire and ability to purchase automobiles. An additional factor negatively impacting auto sales has been a reduction in available options for consumer auto loans. The manufacturers captive financing companies have suffered additional pressure as the financial crisis has raised their cost of funds and reduced their access to capital. This has prevented them from offering as many incentives designed to drive sales, such as subsidized interest rates and the amount of loan to value they are willing to advance on vehicles. The number of customers visiting our stores has significantly declined from prior years. We believe one of the reasons showroom traffic has suffered is that customers are assuming that financing is not available or that they would not qualify for vehicle financing. One of the main objectives of our recent advertising has focused on overcoming this obstacle and communicating that consumer vehicle financing continues to be available. This is evidenced by the fact that we were still able to arrange financing on approximately 73% of the vehicles we sold during the fourth quarter of 2008, although at substantially lower volumes. In addition, both new and used vehicle sales have been impacted in 2008 by declining valuations for most used vehicles. Fewer customers are trading in their used vehicles as the value many could receive is less than what they currently owe. This has negatively affected our new vehicle sales as many potential customers are not able to obtain financing to absorb the amount owed on their trade in as well as the cost of the new vehicle. Restructuring and Cost-Cutting Initiatives As the economic environment continued to deteriorate in the second half of 2008, we continued to take steps to achieve profitably in the current adverse market conditions, as well as to position ourselves for our long-term growth objectives. The restructuring plan we announced on June 2, 2008 was subsequently expanded to include additional initiatives. As of March 16, 2009, we identified a total of 31 stores for divestiture and, as of this date, 12 of these stores had been sold, 4 had been closed, and 15 remained for sale, one of which had a preliminary agreement signed for its sale. These actions will reduce our store count by approximately one-fourth and will move us closer to our goal of a long term 50/50 domestic/import new vehicle sales mix. Our restructuring plans also included the following cost cutting measures: Re-aligning store management personnel and duties; Reducing non-production headcount across the company; Reducing non-essential store expenses; Consolidating vendors and negotiating favorable payment terms; Reducing all corporate level expenses where possible; and Further centralizing offices by region. In addition to the store divestitures discussed above, the following restructuring actions are underway to help preserve capital and improve profitability: Deferring all uncommitted capital expenditures; Selling certain development property and other assets, including aircraft and excess land; Financing certain unfinanced real estate; Postponing acquisitions until prices stabilize; and Adjusting inventory levels to meet consumers shift in demand for new and used vehicles. The above actions have allowed us to achieve approximately $43 million of annualized savings through December 31, 2008 and we will continue to identify additional cost savings in the future without impacting customer service. As part of our restructuring plan, the investment in additional L2 locations was placed on hold as we were unwilling to continue to absorb the expected startup losses. After we placed the initiative on hold, certain personnel associated with the project were terminated and others were re-assigned to other areas. The existing L2 stores have been integrated into the Lithia platform and we are utilizing all of the Lithia systems in the locations. We closed our Loveland L2 location in June 2008 and are currently using the facility in a re-formatted used car operation. In September 2008, we completed the sale of our Cedar Rapids L2 location. We closed our Amarillo L2 location in November 2008 and are currently using the facility in a re-formatted used car operation. We currently operate an L2 location in Lubbock, Texas. However, the Lubbock location has been revamped to essentially operate as a traditional Lithia store to gain operational efficiencies and to unify selling systems across the organization. We did not incur any material severance, lease termination or other restructuring charges related to any of these restructuring actions in 2008. Manufacturer Information Historically, manufacturers have offered incentives on new vehicle sales through a combination of repricing strategies, rebates, lease programs, early lease cancellation programs and low interest rate loans to consumers. Through the first half of 2008, this strategy continued. However, in response to tightening in credit markets, in the third quarter of 2008, we saw a shift away from leasing and subsidized financing to dealer and consumer rebates and repricing strategies. In July 2008, Chrysler Financial announced the termination of its lease program. We have not seen a significant impact due to this change as the majority of our transactions with Chrysler Financial are retail installment contracts, not leases. We have received additional retail incentives as a result of the termination of its lease program and may receive additional incentives in the future. In October 2008, the domestic automakers approached Congress seeking government assistance. As part of these hearings, each manufacturer provided an update on their current financial situation as well as their outlook for 2009 and beyond. In the course of the hearings, it became clear that without immediate assistance, both Chrysler and General Motors (GM) faced the possibility of insolvency as early as January 2009. In December 2008, the federal government provided $17.4 billion in bridge loans to both Chrysler and GM. Stipulated with the loans was the condition that both manufacturers return to the Treasury in February 2009 and provide a restructuring plan. At the time of this filing, both Chrysler and GM have provided their plans to the Treasury requesting up to $39 billion in total support, including the $17.4 billion already provided, and are acting on those plans. However, the response by the federal government to these strategies remains unknown. We believe that in the event either or both plans are rejected, a Chapter 11 bankruptcy filing would occur. We have developed contingency plans to respond in the event of such a filing. No assurances can be given that our contingency plans will be adequate to address the magnitude of these scenarios. Goodwill and Other Asset Impairment Charges Our financial results for 2008 included $299.2 million of goodwill and other asset impairment charges included as a component of operating loss and an additional $71.9 million as a component of discontinued operations. See Notes 1, 5, 6 and 19 of Notes to Consolidated Financial Statements for additional information. Gain on Early Retirement of Senior Subordinated Convertible Notes During the third and fourth quarters of 2008, we redeemed a total of half, or $42.5 million principal amount, of our senior subordinated convertible notes at a discount, which resulted in a gain on early retirement of $5.2 million, which was included as a component of other income, net on our consolidated statement of operations. As of December 31, 2008, $42.5 million of our senior subordinated convertible notes remained outstanding. Pro Forma Results of Operations On a non-GAAP basis, the elimination of the effect of the non-cash impairment charges and the gain on early retirement of debt would have resulted in a net improvement of our net loss before taxes by approximately $293.9 million to net income before taxes of $3.2 million in 2008. In addition, excluding the non-cash impairment charges and the gain on early retirement of debt of $(10.05) per share in continuing operations and $(12.28) per share including discontinued operations, on a non-GAAP basis we had income of $0.11 per diluted share from continuing operations, and a loss of $(0.34) per diluted share including discontinued operations. The loss recorded under GAAP was $(9.94) per diluted share from continuing operations and $(12.62) per diluted share including discontinued operations. For a reconciliation of the non-GAAP financial data, see Pro Forma Reconciliations, below. The financial tables contain certain non-GAAP financial measures as defined under SEC rules, such as net income and diluted earnings per share from continuing operations, adjusted in each case to exclude certain disclosed items. As required by SEC rules, we have provided reconciliations of these measures to the most directly comparable GAAP measures, which are set forth herein. We believe that the non-GAAP financial measures improve the transparency of our disclosure, provide a meaningful presentation of our results from our core business operations excluding the impact of items not related to our ongoing core business operations, and improve the period-to-period comparability of our results from our core business operations. Outlook We anticipate a continued weak economic environment in 2009. Despite the economic weakness, we believe the actions discussed in Restructuring and Cost-Cutting Initiatives will help mitigate its impact. As retailers, we are able to reduce many variable costs, a majority of which are personnel related, and adjust our inventories relatively quickly. In addition to these variable costs, we have cut fixed costs totaling approximately $43 million annually. We remain committed to quickly and aggressively responding to any further decline in the overall economy or the automotive retail environment and are prepared to continue to reduce costs if current conditions deteriorate. In 2008, we believe the impact of gasoline prices on the value of trucks and SUVs and reduced industry sales resulted in below normal profit margins on vehicles. We intend to improve our vehicle margins by improving our inventory mix to meet current demand. This action has resulted in improved margins on both new and used vehicles in the fourth quarter of 2008. We believe that margins in 2009 will be consistent with the margins experienced in the fourth quarter of 2008. We also adjusted our used vehicle inventory mix throughout 2008 and believe that, going into 2009, we are better positioned with a mix of vehicles that customers are currently demanding. Also, as vehicle sales decline, we are emphasizing the more stable, higher-margin service, body and parts business, which improves our overall gross profit margins stated as a percentage of our total revenue. Results of Continuing Operations Certain revenue, gross profit margin and gross profit information by product line was as follows for 2008, 2007 and 2006: Gross Percent of Profit Percent of Total Total Revenues Margin Gross Profit New vehicle 55.6% 7.9% 25.4% Used vehicle, retail 22.1 11.5 14.8 Used vehicle, wholesale 4.5 (3.0) (0.9) Finance and insurance 3.8 100.0 21.8 Service, body and parts 13.7 48.5 38.4 Fleet and other 0.3 32.1 0.5 Gross Percent of Profit Percent of Total Total Revenues Margin Gross Profit New vehicle 58.9% 7.9% 27.3% Used vehicle, retail 20.9 14.1 17.3 Used vehicle, wholesale 5.1 2.5 0.8 Finance and insurance 3.9 100.0 22.9 Service, body and parts 11.0 48.4 31.4 Fleet and other 0.2 28.9 0.3 Gross Percent of Profit Percent of Total Total Revenues Margin Gross Profit New vehicle 58.9% 8.0% 27.3% Used vehicle, retail 22.0 14.9 19.1 Used vehicle, wholesale 4.7 3.1 0.8 Finance and insurance 4.0 100.0 23.2 Service, body and parts 10.2 49.3 29.2 Fleet and other 0.2 28.0 0.4 (1) Commissions reported net of anticipated cancellations. The following table sets forth selected financial data expressed as a percentage of total revenues for the periods indicated: Year Ended December 31, Revenues: New vehicle 55.6 % 58.9 % 58.9 % Used vehicle 26.6 26.0 26.7 Finance and insurance 3.8 3.9 4.0 Service, body and parts 13.7 11.0 10.2 Fleet and other 0.3 0.2 0.2 Total revenues 100.0 % 100.0 % 100.0 % Gross profit 17.3 17.0 17.2 Goodwill impairment 14.1 - - Other asset impairments 1.1 - - Selling, general and administrative expenses 14.8 13.3 13.0 Depreciation and amortization 0.9 0.7 0.5 Operating income (loss) (13.6 ) 3.0 3.7 Floorplan interest expense (1.0 ) (0.9 ) (1.0 ) Other interest expense (0.8 ) (0.6 ) (0.5 ) Other income, net 0.3 0.0 0.0 Income (loss) from continuing operations before income taxes (15.1 ) 1.5 2.2 Income tax benefit (expense) 4.8 (0.6 ) (0.9 ) Income (loss) from continuing operations (10.3 )% 0.9 % 1.4 % (1) The percentages may not add due to rounding. The following tables set forth the changes in our operating results from continuing operations in 2008 compared to 2007 and in 2007 compared to 2006: Year Ended % December 31, Increase Increase (In Thousands) (Decrease) (Decrease) Revenues: New vehicle $ 1,071,869 $ 1,400,085 $ (328,216 ) (23.4 )% Used vehicle 514,549 617,900 (103,351 ) (16.7 ) Finance and insurance 72,758 92,672 (19,914 ) (21.5 ) Service, body and parts 263,796 261,647 2,149 0.8 Fleet and other 4,825 4,602 223 4.8 Total revenues 1,927,797 2,376,906 (449,109 ) (18.9 ) Cost of sales: New vehicle 987,272 1,289,786 (302,514 ) (23.5 ) Used vehicle 468,079 545,013 (76,934 ) (14.1 ) Service, body and parts 135,975 135,022 953 0.7 Fleet and other 3,278 3,272 6 0.2 Total cost of sales 1,594,604 1,973,093 (378,489 ) (19.2 ) Gross profit 333,193 403,813 (70,620 ) (17.5 ) Goodwill impairment 272,503 - 272,503 n/a Other asset impairments 21,572 - 21,572 n/a Selling, general and administrative 284,551 315,742 (31,191 ) (9.9 ) Depreciation and amortization 16,644 15,766 878 5.6 Operating income (loss) (262,077 ) 72,305 (334,382 ) (462.5 ) Floorplan interest expense (18,911 ) (21,917 ) (3,006 ) (13.7 ) Other interest expense (16,319 ) (14,788 ) 1,531 10.4 Other income, net 6,617 614 6,003 977.7 Income (loss) from continuing operations before income taxes (290,690 ) 36,214 (326,904 ) (902.7 ) Income tax benefit (expense) 91,653 (14,700 ) (106,353 ) (723.5 ) Income (loss) from continuing operations $ (199,037 ) $ 21,514 $ (220,551 ) (1,025.2 )% Year Ended % December 31, Increase Increase (Decrease) (Decrease) New units sold 36,435 47,640 (11,205 ) (23.5 )% Average selling price per new vehicle $ 29,419 $ 29,389 $ 30 0.1 Used retail units sold 25,477 29,180 (3,703 ) (12.7 ) Average selling price per used retail vehicle $ 16,724 $ 17,027 $ (303 ) (1.8 ) Used wholesale units sold 14,814 18,079 (3,265 ) (18.1 ) Average selling price per used wholesale vehicle $ 5,972 $ 6,696 $ (724 ) (10.8 ) Finance and insurance sales per retail unit $ 1,175 $ 1,206 $ (31 ) (2.6 ) Year Ended % December 31, Increase Increase (In Thousands) (Decrease) (Decrease) Revenues: New vehicle $ 1,400,085 $ 1,330,106 $ 69,979 5.3 % Used vehicle 617,900 601,655 16,245 2.7 Finance and insurance 92,672 90,014 2,658 3.0 Service, body and parts 261,647 229,650 31,997 13.9 Fleet and other 4,602 5,153 (551 ) (10.7 ) Total revenues 2,376,906 2,256,578 120,328 5.3 Cost of sales: New vehicle 1,289,786 1,223,978 65,808 5.4 Used vehicle 545,013 524,284 20,729 4.0 Service, body and parts 135,022 116,384 18,638 16.0 Fleet and other 3,272 3,711 (439 ) (11.8 ) Total cost of sales 1,973,093 1,868,357 104,736 5.6 Gross profit 403,813 388,221 15,592 4.0 Selling, general and administrative 315,742 292,247 23,495 8.0 Depreciation and amortization 15,766 12,506 3,260 26.1 Operating income 72,305 83,468 (11,163 ) (13.4 ) Floorplan interest expense (21,917 ) (22,921 ) (1,004 ) (4.4 ) Other interest expense (14,788 ) (11,331 ) 3,457 30.5 Other income, net 614 767 (153 ) (19.9 ) Income from continuing operations before income taxes 36,214 49,983 (13,769 ) (27.5 ) Income tax expense (14,700 ) (19,273 ) (4,573 ) (23.7 ) Income from continuing operations $ 21,514 $ 30,710 $ (9,196 ) (29.9 )% Year Ended % December 31, Increase Increase (Decrease) (Decrease) New units sold 47,640 47,674 (34 ) (0.1 )% Average selling price per new vehicle $ 29,389 $ 27,900 $ 1,489 5.3 Used retail units sold 29,180 30,335 (1,155 ) (3.8 ) Average selling price per used retail vehicle $ 17,027 $ 16,333 $ 694 4.2 Used wholesale units sold 18,079 17,186 893 5.2 Average selling price per used wholesale vehicle $ 6,696 $ 6,180 $ 516 8.3 Finance and insurance sales per retail unit $ 1,206 $ 1,154 $ 52 4.5 % Revenues Total revenues decreased 18.9% and increased 5.3%, respectively, in 2008 compared to 2007 and in 2007 compared to 2006. The decrease in 2008 compared to 2007 primarily resulted from reduced demand and decreased same-store sales, which were brought on by the challenging retail environment, higher fuel prices, tighter credit environment, declines in available home equity, low consumer confidence and the weak economy. The increase in 2007 compared to 2006 was a result of acquisitions, partially offset by a 2.8% decrease in same-store sales, excluding fleet. 2007 faced a difficult comparison with 2006 when total same-store sales grew by 4.1%. The decrease in same-store sales in 2007 was also impacted by a weak retail sales environment, especially with our domestic brands. Same-store sales percentage increases (decreases) were as follows: 2008 compared to 2007 2007 compared to 2006 New vehicle retail, excluding fleet (24.1)% (2.8)% Used vehicle, retail (15.6) (7.9) Used vehicle, wholesale (28.6) 5.9 Total vehicle sales, excluding fleet (22.3) (3.6) Finance and insurance (21.1) (2.3) Service, body and parts 0.3 4.0 Total sales, excluding fleet (19.7) (2.8) Same-store sales are calculated for stores that were in operation as of December 31, 2007, and only including the months of operations for both comparable periods. For example, a store acquired in June 2007 would be included in same store operating data beginning in July 2007, after its first full complete comparable month of operation. Thus, operating results for same store comparisons would include only the periods of July through December of both comparable years. Penetration rates for certain products were as follows: Finance and insurance 75% 76% 75% Service contracts 43 44 44 Lifetime oil change and filter 35 37 39 2008 Compared to 2007 The decline in same-store total vehicle sales, excluding fleet, in 2008 compared to 2007 was primarily a result of the retail environment, but was exacerbated by our heavier domestic automaker exposure. Through the second quarter of 2008, increasing gas prices pushed consumer demand towards smaller, more fuel-efficient vehicles. However, as gas prices have decreased, demand for heavier trucks and SUVs has returned. However, this trend was more than offset by a decline in the overall macroeconomic environment, as the majority of automakers experienced double digit declines in sales when compared to the prior year. The average price of new vehicles sold in 2008 increased slightly over the average prices for 2007, but the number of vehicles sold was significantly lower. Vehicle prices increased in 2008 compared to 2007 due to a higher average invoice cost and also due to a shift away from the volume based strategy we adopted in prior years. The average price of used vehicles sold decreased in 2008 compared to 2007 as we worked through an inventory of vehicles that was not in high demand, a shift towards cars and away from trucks and as a reduction in available credit decreased the amount of financing customers could obtain, which resulted in lower average transactions. Our finance and insurance sales were down in 2008 compared to 2007, both on an overall basis and a same-store basis, primarily due to the overall decline in vehicles sold combined with a decline in the average warranty and other finance product sales per retail unit. As fewer credit challenged customers were able to receive financing, the overall mix of customers had improved credit quality. As there are more lenders for stronger credit customers, loans are more competitive and less profitable to us. Additionally, the tightening of credit markets has limited the payment to income and debt to income ratios that are required by lenders, reducing the opportunity to add insurance and warranty products as their impact on payment may exceed financing limits. However, despite the tightening of the credit markets, we were able to maintain our finance and insurance penetration rate at 75% in 2008. Our service, body and parts business was less affected by the challenging economic environment in 2008 than our other business lines. This demonstrates the counter-cyclicality of this component of our business. We focus on customer satisfaction in an effort to keep our customers returning to our facilities for their service needs. Warranty work accounts for approximately 21% of our same-store service, body and parts sales. Same-store warranty sales in 2008 were up 3.4% compared to 2007. Our domestic brand warranty work increased by 6.5%, while import/luxury warranty work increased by 1.4%. The customer pay service and parts business, which represented approximately 79% of the total service, body and parts business in 2008, was down 0.5% on a same-store basis compared to 2007. 2007 Compared to 2006 The decline in new vehicle same-store sales in 2007 compared to 2006 was primarily due to a slowing sales environment in 2007 and declining sales of domestic manufacturers vehicles that represented a large percentage of our new vehicle sales. Due to aggressive manufacturer incentive programs in 2006, which were not sustained at the same level in 2007, same-store new vehicle unit sales were down 6.1% in 2007 compared to 2006. The decrease in same-store unit sales was partially offset by a 3.5% increase in same-store average selling prices. The decline in same-store used retail vehicle sales in 2007 compared to 2006 was primarily due to the slowing sales environment mentioned above. Same-store used retail unit sales decreased 9.9% in 2007 compared to 2006. The same-store unit decrease was partially offset by a 2.3% increase in same-store average selling prices. The increase in used wholesale vehicle same-store sales in 2007 compared to 2006 resulted from a 7.2% increase in same-store average selling prices, partially offset by a 1.3% decrease in same-store unit sales. Same-store finance and insurance sales were negatively affected in 2007 compared to 2006 by decreases in same-store vehicle unit sales, which lowered the overall opportunity for finance and insurance sales. This was offset by a 5.8% increase in the finance and insurance sales per unit in 2007 compared to 2006. The increase in same-store service, body and parts sales in 2007 compared to 2006 was primarily due to a 3.9% increase in the customer-paid portion of the business. The customer-paid portion of the business excludes warranty and represented approximately 81% of total service, body and parts sales in 2007. In addition, we realized a 4.0% increase in same-store warranty sales. Gross Profit Gross profit decreased $70.6 million in 2008 compared to 2007 and increased $15.6 million in 2007 compared to 2006. The decrease in 2008 compared to 2007 primarily resulted from decreased total revenues, while the increase in 2007 compared to 2006 was primarily due to increased total revenues. Gross profit margins achieved were as follows: Year Ended December 31, Basis Point Change* New vehicle 7.9% 7.9% - bp Retail used vehicle 11.5 14.1 (260) Wholesale used vehicles (3.0) 2.5 (550) Finance and insurance 100.0 100.0 - Service, body and parts 48.5 48.4 10 Overall 30 Year Ended December 31, Basis Point Change* New vehicle 7.9% 8.0% (10)bp Retail used vehicle 14.1 14.9 (80) Wholesale used vehicles 2.5 3.1 (60) Finance and insurance 100.0 100.0 - Service, body and parts 48.4 49.3 (90) Overall * A basis point is equal to 1/100 th of one percent. 2008 Compared to 2007 New vehicle margins were flat in 2008 compared to 2007 as negative effects of the challenging economic environment were offset by a shift in consumer demand to cars vs. trucks and SUVs. Our stores typically target a dollar amount of profit on each vehicle sale, rather than a percentage. As such, when the average vehicle sale price declines but the profit remains consistent, margins are positively affected. Margins were up on new cars, while they were down on trucks and SUVs as we lowered pricing on these vehicles in order to clear out older inventory. Given the reduced number of new vehicle sales transactions, we implemented training and focused our stores on maintaining the profit on each vehicle retailed. This focus helped to offset the broader impact on revenues and margins due to the declining economy. The challenging retail environment led to the declines in gross profit margins in retail and wholesale used vehicle sales in 2008 compared to 2007. We adjusted the pricing on our used vehicle inventories due to a shift in the types of used vehicles in demand in an effort to reduce inventory levels and lower amounts outstanding on our credit facility. Also, the tightening of the credit markets affected the ability of customers to obtain financing, and reduced the overall amount of credit available to each customer. As such, customers sought out lower priced used vehicles. This shift, which improves margins as we target a specific dollar amount of profit per transaction rather than a percentage, helped to offset some of the pricing adjustments discussed above. Service, body and parts gross margins increased in 2008 compared to 2007 due to concentration on maximizing all profit opportunities in the service drive through the sale of additional service work and fewer consumer discounts and promotions, partially offset by the continued shift to parts and accessories business and more competitive pricing on service work in order to emphasize volume. As vehicle sales decline, more expensive service work is required due to the increased average age of vehicles in service. We expect this trend to positively impact our operations until the new car market recovers. 2007 Compared to 2006 Gross profit margins for both new vehicle and retail used vehicle sales decreased in 2007 compared to 2006 primarily as a result of the slowing retail sales environment. The decrease in wholesale used vehicle gross profit margin in 2007 compared to 2006 was due to wholesale market conditions and a focus on retailing more used vehicles. Our ability to provide customers with a better value for their trade-ins, offering closer to their true market value, has been improved by our use of technology. This improves our ability to retail new vehicles. However, this lowers the gross profit margin we are able to achieve on the re-sale of the trade-ins we elect to wholesale. In addition, as we focus on retailing more used vehicles, we are left with the lower-quality used vehicles for wholesaling, which also contributed to lower gross profit margins. We dispose of our wholesale used vehicles by using centralized controls, holding our own local used vehicle auctions and managing the disposal of units at larger third party auctions. Gross profit margins in the service, body and parts business line decreased in 2007 compared to 2006 partially due to a shift in mix towards selling more parts and accessories, which carry lower margins than the service side of the business. However, due to an increase in volume, samestore gross profit increased 1.1% in 2007 compared to 2006. Goodwill and Other Asset Impairment Charges Pursuant to SFAS No. 142, Goodwill and Other Intangible Assets, we are required to test our goodwill and other indefinite lived intangible assets for impairment at least annually or more frequently if conditions indicate that an impairment may have occurred. In addition, long-lived assets held and used by us and intangible assets with determinable lives are reviewed for impairment whenever events or circumstances indicate that the carrying amount of assets may not be recoverable in accordance with SFAS No. 144 Accounting for the Impairment or Disposal of Long-Lived Assets. By the second half of 2007, cracks in the credit market brought about by accelerating defaults on home mortgages had begun to appear in various forms including: The declining availability of consumer credit at commercially viable rates reducing the breadth of our potential customer base; and The willingness (including financial capability) of manufacturers to offer consumer incentives previously relied upon to reinvigorate car sales to sustainable levels customarily experienced by the industry. The proliferation of these issues resulted in a rapid deterioration of business conditions throughout the second quarter of 2008. Further, rapidly escalating oil prices to unprecedented levels, and the potential for oil prices to increase even more, dramatically affected the confidence of the American consumer. Consequently, these factors diminished their willingness to purchase big-ticket items such as automobiles and, more specifically, the profitable large trucks and SUVs then being offered by many of our manufacturers. In response to the deterioration of business conditions and the resultant decline in automobile sales, we announced a restructuring plan on June 3, 2008. That plan called for a reduction in store and support personnel, the sale of certain non-essential assets, and the deferral of non-essential expenditures including administrative centralization and operational initiatives. The most significant component of the restructuring was our decision to divest 12 locations. As a result of our decision to dispose of approximately 10% of our stores, an adverse and rapidly changing business climate, our resultant reduced earnings and cash flow forecast and a significant decline in our market capitalization, we determined that our goodwill and other indefinite lived intangible assets, as well as our other long-lived assets, required an interim impairment test. The interim impairment test required us to update the adjusted present value (APV) model used in determining the fair value of our business, and by extension, the valuation of our goodwill. The unexpected and unprecedented material changes in the economic and credit environment experienced in the first six months of 2008 caused us to revise certain key assumptions in our determination of the fair value of our business. Also, we determined that cost savings, particularly those associated with administrative centralization and operational initiatives could not be realized in the current environment as the dramatic shift in economic conditions caused us to defer their implementation. The total impact of the changes to key assumptions materially reduced the estimated value of our business. Inherent difficulties existed in forecasting the extent and magnitude of the macroeconomic correction underway, and the effect such a correction would have on our business at the time we were evaluating the recoverability of our goodwill in connection with the finalization of our 2007 recoverability assessment. By the end of the second quarter of 2008, the fundamental changes in the economic landscape were obvious; however, few had the foresight to forecast the degree and speed by which deteriorating credit markets would significantly undermine the overall health of the U.S. economy. We believe we acted prudently in concluding our goodwill was permanently impaired in the second quarter of 2008, consistent with the realization that the state of the automobile industry had suffered and the effect of the credit crisis had spread throughout the broader economy. As a result of our analysis, the following impairment charges were recorded within continuing operations in 2008: Goodwill $ 272.5 million Franchise value and other intangibles 14.6 million Real estate 4.5 million Equipment 1.0 million Terminated construction projects 4.5 million Other 2.1 million Total Impairment $ 299.2 million After the charge, and the allocation of goodwill to stores classified within discontinued operations, our remaining balance in goodwill is zero. Following the $14.6 million charge related to our indefinite-lived intangible assets (franchise value), the remaining value of our indefinite-lived intangible assets was approximately $42.0 million as of December 31, 2008. See Notes 1, 5 and 6 of Notes to Consolidated Financial Statements for additional information. Selling, General and Administrative Expense Selling, general and administrative expense (SG&A) includes salaries and related personnel expenses, facility lease expense, advertising (net of manufacturer cooperative advertising credits), legal, accounting, professional services and general corporate expenses. SG&A decreased $31.2 million in 2008 compared to 2007 and increased $23.5 million in 2007 compared to 2006. SG&A as a percentage of revenue was 14.8%, 13.3% and 13.0%, respectively, in 2008, 2007 and 2006. The increase in SG&A as a percentage of revenue in 2008 compared to 2007 was primarily due to lower revenues in 2008 compared to 2007 as discussed above, partially offset by cost reduction measures in 2008. The changes in dollars spent were primarily due to the following: 2008 compared to 2007 Decrease related to salaries, bonuses and benefits $(12.5) million Decrease related to sales compensation (14.1) million Decrease related to employee benefits (4.5) million Decrease related to travel expenses (3.6) million Decrease related to workers compensation and other insurance (2.7) million Decrease related to stock-based compensation (1.7) million Decrease in other expenses (0.5) million Increase related to write-off of construction projects and other assets 5.1 million Increase related to acquisitions 3.3 million $(31.2) million 2007 compared to 2006 Increase related to acquisitions $19.0 million Increase in employee benefits 2.5 million Increase related to salaries and bonuses 3.6 million Increase related to maintenance and services 3.1 million Increase in other expenses 0.7 million Decrease related to sales compensation (5.4) million $23.5 million SG&A as a percentage of gross profit is an industry standard for measuring performance relative to SG&A. SG&A as a percentage of gross profit was as follows: Year Ended December 31, 85.4
